CAMPBELL, District Judge.
In the early afternoon of September 12, 1925, tho steam tug Henry L. Peek was bound down the harbor for Newark, N. J., with two lighters, the Milwaukee and North Star, and one scow, the Skylight, in tow, tandem, on two short hawsers, the Milwaukee being the hawser boat, and the canal boat El Mundo, of which the libelant was owner and captain, in tow, properly made fast to and alongside of the lighter Milwaukee, on the Milwaukee’s starboard side.
The tow made up as above described had been taken over by the steam tug Henry L. Peek from the steam tug Passaic, and been in tow of the Henry L. Peck for ten or fifteen minutes before the steamship Cameronia had passed the tow. .
The steamship Cameronia, as appears from her scrap deck log, had cleared pier No. 56, North river, half speed astern, at 12:52 p. m., and the vessel canted and headed down the river full speed ahead at 12:56 p. m.
She then proceeded down the river at full speed, passing Battery Point at 1:09' p. m., and Liberty Statue 1:15 p. m. At 1:22 p. m. she reduced to slow speed, passing the tugs Henry L. Peck and Passaic, with barges in tow, and at 1:24 p. m. increased to full speed, passing Robbins reef at 11:25 p. m.
There is a dispute as to the force of the wind, but it was a southerly wind, and not high enough to have played any appreciable part in the occurrence in question, and the weather was clear.
The testimony of the master of the Cameronia was not based on apy individual recollection, in fact, he was not able to- say, either from recollection or from an examination of the log, on which side of the Cameronia the tow in question was. passed.
On the other hand, the testimony offered on behalf of the libelant was based on individual recollection.
The speed of the Cameronia was considerable, because, even if we accept the master’s testimony that her full speed in the harbor was 14 knots, and not 16 knots as shown in the answer to interrogatories, and her slow speed was 6 knots, it would appear that she was making an average speed of 10- or 11 knots, as the distance between the Battery and Robbins Reef is 3% miles, and the Cameronia made it in sixteen minutes.
Also, if the entries in the engine room log of the Cameronia he accepted as true, it appears that the Cameronia stopped and full ahead at 1:20 p. m., and did not slow until 1:23 again, going full speed ahead at 1:24 p. m. It is therefore apparent that the Cameronia did not slow from full speed for more than two minutes, and probably between one and two minutes.
Both sides are agreed that the Cameronia passed the tow a little above Robbins reef, and I find that the Cameronia passed on the starboard side of the tow, about 400 feet off, and at a rate of speed which was excessive, in that it raised swells of sufficient size to cause the boats in the tow of the Peck to jump up and down, and the Milwaukee to damage the port side of the canal boat El Mundo.
The tow was properly made up, as the canal boat El Mundo, being a smaller boat, rode -easier made fast alongside of the Milwaukee.
The El Mundo was provided with, and was using, fenders, and the master of the steam tug Henry L. Peek properly slowed *292down his engines to protect her tow from the swells of th~ Cameronia.
A White Star steamer passed on the port side of the tow, much farther off, and at slower speed than the Cameronia, without damage to the tow.
The testimony of Mr. Haight as to the size of the swells caused by the Cameronia when he observed them while in a launch off Robbins reef, and that they were not larger than those of other steamers, I accept without question, but the fact remains that on the day in question the Bl Mundo was damaged when the Cameronia passed, and those present said it was caused by the swells from the Cameronia, and I believe they are telling the truth; in addition to which it appears to me that the Cameronia, from the evidence of her logs, had too much speed for such a close passage as that of 400 feet off.
The Passaic had turned over the tow to the Henry L. Peck at Greenville, and gone back at the time of the collision alongside the tow, and had no lines on the tow at the time the Cameronia passed.
•The Cam~ronia was solely at fault, and a decree may be entered in favor of the libel-ant, with costs and the usual order of ref. erence.